7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray LINDSEY, Plaintiff-Appellant,v.NATIONAL SECURITY AGENCY/CENTRAL SECURITY SERVICE,Defendant-Appellee.
No. 92-2309.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  September 16, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-87-1564-JFM)
Ray Lindsey, Appellant Pro Se.
Roann Nichols, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ray Lindsey appeals from the district court's order granting Defendant's motion for summary judgment, after remand from this Court, in Lindsey's action for production of documents under the Freedom of Information Act, 5 U.S.C. § 552 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lindsey v. National Sec. Agency, No. CA-87-1564-JFM (D. Md. July 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED